Case 6:20-cv-00491-RRS-PJH Document 14 Filed 09/13/21 Page 1 of 2 PageID #: 606




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

 DEUSSARD JOSEPH GASPARD                              CIVIL ACTION NO. 6:20-cv-00491

 VERSUS                                               JUDGE SUMMERHAYS

 COMMISSIONER OF THE SOCIAL                           MAGISTRATE JUDGE HANNA
 SECURITY ADMINISTRATION

                                          JUDGMENT

        This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record, and

 noting the absence of any objections, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner’s

 decision is REVERSED and REMANDED to the Commissioner pursuant to the

 fourth sentence of 42 U.S.C. § 405(g).1 More particularly, the Commissioner is

 instructed to (1) determine whether the claimant’s CRPS is a severe impairment, (2)

 determine whether his CRPS when combined with his other impairments meets or

 medically equals a listing, and (3) reevaluate his residual functional capacity, taking



 1
         A fourth sentence remand constitutes a final judgment that triggers the filing period for an
 EAJA fee application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2 F.3d 552,
 553 (5th Cir. 1993).
Case 6:20-cv-00491-RRS-PJH Document 14 Filed 09/13/21 Page 2 of 2 PageID #: 607




 his CRPS into account. The claimant should be afforded the opportunity to submit

 updated medical evidence and to testify at another hearing.

          Signed at Lafayette, Louisiana, this 10th day of September, 2021.



                                       ____________________________________
                                       ROBERT R. SUMMERHAYS
                                       UNITED STATES DISTRICT JUDGE




                                          2
